Order entered July 3, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01665-CR
                                       No. 05-13-01666-CR

                                EDUARDO SALINAS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                                             ORDER

        The Court REINSTATES the appeals.

       On March 4, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We did not receive the trial court’s findings, but on June 24,

2014, court reporter Janice Garrett tendered the record with an extension request. The extension

request was granted, but the appeals were not reinstated. Accordingly, the Court confirms that

the reporter’s record is properly filed as of June 26, 2014.


                                                        /s/    DAVID EVANS
                                                               JUSTICE